
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 300
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Mr. Luján (for
			 himself and Mr. Salazar) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Recognizing the 40th anniversary of the
		  Cumbres and Toltec Scenic Railroad.
	
	
		Whereas the Cumbres and Toltec Scenic Railroad
			 (C&TSRR) was initially constructed in 1880 as part of the narrow gauge
			 Denver and Rio Grande Railroad’s San Juan Extension;
		Whereas the San Juan Extension provided a critical freight
			 and passenger transportation link in the Southwest until the line was abandoned
			 in 1969;
		Whereas in 1970, the States of New Mexico and Colorado
			 jointly purchased the track between Chama, New Mexico, and Antonito, Colorado,
			 along with locomotives, cars and facilities and renamed it the Cumbres and
			 Toltec Scenic Railroad in an effort to preserve the history of the railroad and
			 maintain access along the scenic corridor;
		Whereas the C&TSRR is recognized as both a national
			 historic site and a historic civil engineering landmark;
		Whereas the C&TSRR traverses the highest railroad pass
			 in the country at 10,015 feet and is the highest and longest surviving narrow
			 gauge railroad in the United States;
		Whereas the C&TSRR uses steam locomotives dating back
			 to the 1920s, including the Mudhen, once owned by Gene
			 Autry;
		Whereas preservation of railroads like the C&TSRR is
			 critical to preserving the history of the American interest in expanding our
			 Nation’s railroad system;
		Whereas the C&TSRR continues to serve a critical role
			 for the region through attracting tourists and industry including serving as a
			 backdrop for over 10 movies including Indiana Jones and the Last Crusade;
			 and
		Whereas the C&TSRR Commission will be celebrating 40
			 years of railroad co-ownership by New Mexico and Colorado this year: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 Cumbres & Toltec Scenic Railroad days;
			(2)acknowledges the
			 critical role of freight and passenger rail in our Nation’s intermodal
			 transportation system; and
			(3)commends the
			 efforts of the State governments of Colorado and New Mexico, the Cumbres and
			 Toltec Scenic Railroad Commission, the Cumbres and Toltec Scenic Railroad
			 Management Company, and Friends of the C&TSRR for their ongoing efforts to
			 maintain this historic and scenic railroad.
			
